Title: To George Washington from Armand, 14 March 1784
From: La Rouërie, Armand-Charles Tuffin, marquis de
To: Washington, George



Sir
Philadelphia 14th march 1784

I have received a lettre from Grl duportail dated from paris the 24th decembre last in which, he gives me the following account of the succes which the order & society of the Cincinaty have in france.
The order of the Cincinaty has had great succes here, till this instant, the king has permitted the french officers who belong to it to wear the badge of it—every man would wishes to have it, & thoses who have not served the necessary time in the americain army endeavour to give a turn to their brevets & furlough which may obtain them the honor of wearing it—I assure you that it has made and make now more noise [t]here than it does in america, & the fact is, that there are many more for it than against—the officers of the french army are much flattered by that honorable distinction, & the Count de rochambeau make a superiore affair of it—the Mquis de la fayette who is Commissioned by the ordere to receive in it the french officers who served in america, receive dayly applications on the subject from persons who ought to be sensible that they have no right to be admitted.
as the character of cincinatus, so well marked by nature, acquired habilities & succes, in that one of your Exellency is the most part & honorable fundation of the order, I thought that the relation of my friend would be agreeable to you—and indeed to say or do any thing that may be agreeable to your Exellency, is the superior wishe Governing in my heart.
I have allmost finish’d & with succes the affaire of the legion & ingeneers, which give me the Expectation of being able to go

soon & pay my respects to your Excellency—in all probability it will be towards the later end of this month.1 have the honor to be with the highest respect Sir Your Exellency’s the most obdt hble svt

C. armand

